DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 03/30/2020.
Claims 1-20 are pending. Claims 1, 10 and 19 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, claims are given their broadest reasonable interpretation  without importing limitations from spec B) Per MPEP 2173.04: “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C). Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once reference teaching product appearing to be substantially identical is made the basis of a rejection, and examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	See ADS, no priority claimed.


Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/30/2020.  This IDS has been considered.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar, spelling, typo issues etc.) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penney (US 10,256,795 B1).
Regarding independent claim 10, Penney teaches a method to prevent meta-stability in a memory device comprising a four-phase generator (col. 1, lines 8-10: “…methods to mitigate metastability effects in clocking signals...” see Fig. 7: 350, Fig. 5: 250 and associated circuitry components can be combined to be used as clocking signal circuit of Fig. 1: 10 device that “…prevent metastability…”), comprising: 
receiving a pair of differential data strobe signals (Fig. 7: XDQSt, XDQSc); 
determining that the pair of differential data strobe signals are in an indeterminate state (Fig. 3A-Fig. 3C in context of col. 3, lines 6-17: “…input circuitry that processes the received DQS signals may enter 10 an unknown logic state, leading to uncertainty in the state and/or behavior of the DQS and/or DQ input circuitry…”); and 
in response to determining that the pair of differential data strobe signals are in an indeterminate state (limitation is directed to using circuit component for metastability mitigation. See Fig. 7 circuitry component usage), 
using the four-phase generator (See Fig. 7 circuitry component usage) configured to merge two or more latches (Fig. 7: 361, 365) to provide high gain and low capacitive load of output nodes of the two or more latches (limitation of high gain and low capacitive load  for output signal in this context  is general and broad. col. 3, lines 20-29: protected DS, DSF signals are used which “reducing the recovery time from metastability”. Meeting timing requirements to mitigate metastability shown in Fig. 3A-Fig. 3C requires output signal to be of high gain and low capacitive load. This architecture may be used to quickly recover from metastability and providing higher gain and/or lower capacitive loading in the DS generating circuit for faster recovery from metastability) on a feedback path of the four-phase generator (col. 8, lines 26-30: 
Regarding claim 11, Penney teaches the method of claim 10, wherein the four-phase generator comprises a set of transistors (transistors used to construct Fig. 7: 361, 365 latches), wherein the set of transistors comprises a first inverter (e.g. inverter employed  in Fig. 7: 362 nand gate) and a second inverter (e.g. inverter employed  in Fig. 7: 364 nand gate), 
wherein the four-phase generator is configured to amplify and hold a logic state of each of the two or more latches (col. 3, lines 20-29, col. 8, lines 26-30) to provide as feedback on the feedback path (feedback path taken as input to DS signal generating circuit. See Fig. 7: protected DS, DSF signals).
Regarding claim 12, Penney teaches the method of claim 10, wherein the four-phase generator is configured to generate four internal data strobe signals (Fig. 5: DS0-DS540) from an internal data strobe signal (Fig. 7: DS, DSF, see in relation to Fig. 7: protected DS, DSF), 
wherein the four phase internal data strobe signals operate at half a frequency rate of the internal data strobe signal (Fig. 5 in context of col. 8, lines 7-13).
Regarding claim 13, Penney teaches the method of claim 10, wherein the four phase internal data strobe signals are arranged in a quadrature, wherein a first internal data strobe signal of the four phase internal data strobe signals is 00 out of phase from (see Fig. 6 and col. 8, lines 1-25).
Regarding claim 14, Penney teaches the method of claim 13, wherein the first internal data strobe signal and the third internal data strobe signal are complementary, and wherein the second internal data strobe signal and third internal data strobe signal are complementary (see Fig. 6 in context of col. 4, lines 6-23) .
Regarding claim 17, Penney teaches the method of claim 10, wherein the indeterminate state comprises a value between a logic 0 and a logic 1 (see Fig. 3A to Fig. 3C illustration of indeterminate state and metastability).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 10283188 B1: : Fig. 1-Fig. 6 disclosure applicable for all claims. Teaches data strobe gating.
US 20190198084 A1: Fig. 1-Fig. 6 disclosure applicable for all claims.
US 2019/0164583 A1: Fig. 1-Fig. 8C disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
examiner’s proposed amendment is being proposed to place the application in “better condition for allowance”. Applicant rep is high suggested to have interview with Examiner before performing any amendment.
1) Incorporate claim 5 limitations into claim 1 (or, claim 10 high gain and low capacitive load of output to compensate for any “additional” timing requirements)
2) incorporated claim 18 limitations into claims 10.

Allowable Subject Matter
Claims 1-9, 19-20 are indicated as allowable.
Claims 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)